DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/15/22 has been entered.
Examiner acknowledge that claims 2 is amended; claim 1 is canceled.  Currently, claims 2-6 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-6 have been considered but are moot in the new ground of rejection in view of newly found prior art Kim (US 2010/0315012).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2010/0315012).
Regarding Claim 2, Kim discloses a light system (Fig. 4A: 300) for emitting tunable emitted light ([0032] “said light emitting diode package assembly is tunable”), said system comprising: a first LED configured to emit white light (Fig. 4A: 310); a second LED configured to emit red light (Fig. 4A: 330); and a third LED configured to emit yellow/green light (Fig. 4A: 320).
Kim does not explicitly teach in Fig. 4A a first channel, a second channel, and a third channel; wherein the first, second, and third channels are configured to operate independently such that the power of the white light, red light and yellow/green light in the emitted light of the system is variable, thereby allowing the color of the emitted light to be tuned; wherein the emitted light has a CCT which is variable between about 3200K and 1800K.  However, Figs 4D, 18 teach different channels; [0151] teaches “Individual drive and/or control circuitry may be provided within the luminaire for each LED in the package”), [0162] teaches “current to each of the strings may be individually controlled”, [0076] “Having individually drivable light emitting devices may permit the LEDs to be individually controlled, for example driven at different current levels, which may enable a lighting system to compensate for brightness variations among the light emitters in a given package 100 to achieve a desired color point” and Figs. 6A, 6B and 14-16 teaches variable CCT to between 3200K and 1800K.  It would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to combine the teachings of Kim in order to independently control the different color channels since doing so allow the lighting system to output the desired luminous flux and chromaticity [0076, 0082].  Therefore, the subject matter claimed would have been obvious in view of Kim.

Regarding Claim 3, Kim teaches the light system of claim 2, wherein the emitted light maintains a substantially constant intensity ([0164] “The current driver 920 may provide a constant current source for each of the LED strings”) when the CCT is varied between about 3200K and 1800K.

Regarding Claim 4, Kim teaches the light system of claim 2, wherein the first channel, the second channel and the third channel are each configured to control an intensity of each respective channel via a respective and independently applied on-state drive current ([0138] “LED package assembly having a tunable color point can be formed by providing a plurality of light emitting devices having chromaticities that fall within different chromaticity regions and separately controlling the plurality of light emitting devices to emit light at different intensities”).

Regarding Claim 5, Kim teaches the light system of claim 2, wherein an intensity of the emitted red light is zero ([0162] “The width of pulses applied to a particular string in a PWM scheme (or the frequency of pulses in a PFM scheme) may be based on a pre-stored pulse width (frequency) value that may be modified during operation based, for example, on a user input and/or a sensor input”; [0169] “user input 950 may be configured to permit a user to selectively adjust a desired attribute of the lighting panel 440, such as color temperature, chromaticity point, etc., by means of user controls, such as input controls on a remote control panel”; [0173] “When a plurality of LEDs, or strings of LEDs are driven independently according to various embodiments to generate combined light having a color point that is tuned to a point within a tuning region, the intensity of the combined light may vary from a high intensity when all of the LEDs are on (for example to tune to a color point near the center of the tuning region) to a low intensity when only a subset of the LEDs are on (for example, to tune to a color point near the maximum or minimum CCT of the tuning region)” ).

Regarding Claim 6, Kim teaches the light system of claim 2, wherein an intensity of the emitted yellow/green light is zero ([0162] “The width of pulses applied to a particular string in a PWM scheme (or the frequency of pulses in a PFM scheme) may be based on a pre-stored pulse width (frequency) value that may be modified during operation based, for example, on a user input and/or a sensor input”; [0169] “user input 950 may be configured to permit a user to selectively adjust a desired attribute of the lighting panel 440, such as color temperature, chromaticity point, etc., by means of user controls, such as input controls on a remote control panel”; [0173] “When a plurality of LEDs, or strings of LEDs are driven independently according to various embodiments to generate combined light having a color point that is tuned to a point within a tuning region, the intensity of the combined light may vary from a high intensity when all of the LEDs are on (for example to tune to a color point near the center of the tuning region) to a low intensity when only a subset of the LEDs are on (for example, to tune to a color point near the maximum or minimum CCT of the tuning region)” ).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/Henry Luong/Primary Examiner, Art Unit 2844